Exhibit 10.1

 

 

SECURITYHOLDERS AGREEMENT

by and among

APOLLO GAMING HOLDINGS, L.P.,

AP GAMING HOLDCO, INC.

and the other HOLDERS that are parties hereto

DATED AS OF April 28, 2014

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

Section 1.

 

Definitions

     1   

Section 2.

 

Certain Dispositions

     9   

Section 3.

 

Transfers; Additional Parties

     12   

Section 4.

 

Demand Registration Rights

     16   

Section 5.

 

Piggyback Registration Rights

     17   

Section 6.

 

Repurchase Rights

     23   

Section 7.

 

The Board

     25   

Section 8.

 

Voting Agreement

     26   

Section 9.

 

Non-Solicitation; Non-Competition

     26   

Section 10.

 

Notices

     26   

Section 11.

 

Miscellaneous Provisions

     28   

 

-i-



--------------------------------------------------------------------------------

This SECURITYHOLDERS AGREEMENT dated as of April 28, 2014 (this “Agreement”), by
and among APOLLO GAMING HOLDINGS, L.P., a Delaware limited partnership (the
“Partnership”), AP Gaming VoteCo, LLC, a Delaware limited liability company
(“VoteCo”), and each other HOLDER that is a party hereto or who may become party
to this Agreement from time to time in accordance with the provisions herein
(with the Partnership and VoteCo, the “Holders”), and AP GAMING HOLDCO, INC., a
Delaware corporation (the “Company”).

WHEREAS, the parties hereto desire to set forth their respective rights and
obligations of the Holders with respect to the Company; and

WHEREAS, the Partnership, VoteCo and each Holder deems it to be in the best
interest of the Partnership, VoteCo, the Company and each Holder that provision
be made for the continuity and stability of the business and policies of the
Company, and, to that end, the Partnership, VoteCo, the Company and the other
Holders hereby set forth herein their agreement with respect to the common stock
and Options of the Company owned or to be acquired by them.

NOW, THEREFORE, in consideration of the premises and of the mutual consents and
obligations hereinafter set forth, the parties hereto hereby agree as follows:

Section 1. Definitions.

As used in this Agreement:

“Adoption Agreement” has the meaning given to such term in Section 3(b)(i).

“Affiliate” means:

(a) In the case of a Person (other than an individual), another Person that
directly, or indirectly through one or more intermediaries, controls, or is
controlled by, or is under common control with such Person. For the avoidance of
doubt, any co-investment vehicle controlled by any member of the Apollo Group
shall be deemed to be an Affiliate of the Apollo Group hereunder.

(b) In the case of an individual, (i) any member of the immediate family of such
individual, including parents, siblings, spouse and children (including those by
adoption) and any other Person who lives in such individual’s household; the
parents, siblings, spouse, or children (including those by adoption) of such
immediate family member, and in any such case any trust whose primary
beneficiary is such individual or one or more members of such immediate family
and/or such individual’s lineal descendants; (ii) the legal representative or
guardian of such individual or of any such immediate family member in the event
such individual or any such immediate family member becomes mentally
incompetent; and (iii) any Person controlling, controlled by or under common
control with such individual.

As used in this definition, the term “control,” including the correlative terms
“controlling,” “controlled by” and “under common control with,” means
possession, directly or indirectly, of the power to direct or cause the
direction of management or policies (whether through ownership of securities or
any partnership or other ownership interest, by contract or



--------------------------------------------------------------------------------

otherwise) of a Person. The term “Affiliate” shall not include at any time any
portfolio companies of Apollo Management VIII, L.P. or its Affiliates, other
than the Partnership, the Company and their respective Subsidiaries.

“Aggregate Tag-Along Shares” has the meaning given to such term in
Section 2(a)(iii).

“Apollo Group” means (a) the Partnership, (b) Apollo Investment Fund VIII, L.P.,
and each of their respective Affiliates (including, for avoidance of doubt, any
syndication vehicles) to which any transfers of Class B Shares are made.

“Apollo Holder” means the Partnership.

“Asset Sale” means any sale of assets of the Company, including the sale of all
or substantially all of the assets of the Company and its subsidiaries, on a
consolidated basis, to a Person or Group that is not included in the Apollo
Group.

“Bankruptcy Event” means with respect to any Management Holder (i) such
Management Holder shall voluntarily be adjudicated as bankrupt or insolvent;
(ii) such Management Holder shall consent to or not contest the appointment of a
receiver or trustee for himself, herself or itself or for all or any part of
his, her or its property; (iii) such Management Holder shall voluntarily file a
petition seeking relief under the bankruptcy, rearrangement, reorganization or
other debtor relief laws of the United States or any state or any other
competent jurisdiction (including foreign jurisdictions); (iv) such Management
Holder shall make a general assignment for the benefit of his, her or its
creditors; (v) a judgment shall have been made against such Management Holder in
response to relief under the bankruptcy, rearrangement, reorganization or other
debtor relief laws of the United States or any state or other competent
jurisdiction (including foreign jurisdictions); or (vi) a court of competent
jurisdiction shall have entered a petition, order, judgment or decree appointing
a receiver or trustee for such Management Holder, or for any part of his, her or
its property, and such petition, order, judgment or decree shall not be and
remain discharged or stayed within a period of sixty (60) days after its entry.

“Board” means the Board of Directors of the Company and any duly authorized
committee thereof. All determinations by the Board required pursuant to the
terms of this Agreement to be made by the Board shall be binding and conclusive,
so long as they are made in good faith.

“Call Right” has the meaning given to such term in Section 6(a)(iv).

“Cause” means, unless otherwise defined in a Management Holder’s Award
Agreement, (i) any definition of “Cause” in an employment, severance or similar
agreement between the Company or any of its subsidiaries and the applicable
Management Holder or (ii) if no such agreement is in effect or if any such
agreement in effect does not define “Cause,” a termination based upon any one of
the following, as determined in good faith by the Board: (1) failure to correct
underperformance after written notification from the Board; (2) illegal or
fraudulent conduct; (3) conviction of or plea of “guilty” or “no contest” to any
crime constituting a felony or other crime involving dishonesty, breach of
trust, moral turpitude or physical harm to

 

-2-



--------------------------------------------------------------------------------

any person; (4) a determination by the Board that the Management Holder’s
involvement with the Company or any of its Subsidiaries would have a negative
impact on the ability of the Company or any of its Subsidiaries to receive or
retain any licenses; (5) willful or material misrepresentation to the Company or
any of its subsidiaries or to members of the Board relating to the business,
assets or operations of the Company or any of its subsidiaries; (6) refusal to
take any action as reasonably directed by the Board or any individual acting on
behalf of or at the direction of the Board; or (7) material breach of any
agreement with the Company or any of its Subsidiaries, which material breach has
not been cured within ten days’ written notice from the Board.

“Class A Shares” means the Class A voting common stock of the Company, par value
$0.01 per share, all of which are owned and held by VoteCo.

“Class B Share Equivalents” means securities exercisable, exchangeable or
convertible into Class B Shares.

“Class B Holders” means all Holders other than VoteCo.

“Class B Shares” means the Class B non-voting common stock of the Company, par
value $0.01 per share, and held by the Class B Holders. As used in this
Agreement, Class B Shares shall include any shares of restricted stock or any
restricted stock units granted to any Management Holders that may be settled in
Class B Shares.

“Closing Date” means December 20, 2013.

“Common Stock” means the Class A Shares and the Class B Shares, collectively.

“Company” has the meaning ascribed to such term in the introductory paragraph
hereof.

“Competitor” means any Person who is a competitor of the Company in any business
in which the Company or any of its Subsidiaries is engaged from time to time, in
any locale in which the Company or any of its Subsidiaries conducts such
business from time to time.

“Confidential Information” means information that is not generally known to the
public (except for information known to the public because of the Management
Holder’s violation of Section 10(c) of this Agreement or in breach of any other
obligation owed by the Management Holder to the Company) and that is used,
developed or obtained by the Company in connection with its business, including,
but not limited to, information, observations and data obtained by the
Management Holder while employed by the Company or any predecessors thereof
(including those obtained prior to the date of this Agreement) concerning
(i) the business or affairs of the Company (or such predecessors), (ii) products
or services, (iii) fees, costs and pricing structures, (iv) designs,
(v) analyses, (vi) drawings, photographs and reports, (vii) computer software,
including operating systems, applications and program listings, (viii) flow
charts, manuals and documentation, (ix) databases, (x) accounting and business
methods, (xi) inventions, devices, new developments, methods and processes,
whether patentable or unpatentable and whether or not reduced to practice,
(xii) customers and clients and customer or client lists, (xiii) other
copyrightable works, (xiv) all production methods, processes, technology

 

-3-



--------------------------------------------------------------------------------

and trade secrets, and (xv) all similar and related information in whatever
form. Confidential Information will not include any information that has been
published in a form generally available to the public prior to the date the
Management Holder proposes to disclose or use such information. Confidential
Information will not be deemed to have been published or otherwise disclosed
merely because individual portions of the information have been separately
published, but only if all material features comprising such information have
been published in combination. For purposes of this definition, the “Company”
shall mean the Company collectively with its Affiliates.

“Majority Disposition” means a Disposition that would have the effect of
transferring to a Person or Group that is not a member of the Apollo Group or a
portfolio company of any members of the Apollo Group, a majority of the
outstanding Class B Shares.

“Deemed Held Shares” has the meaning given to such term in Section 2(a)(ii).

“Demand Notice” has the meaning ascribed thereto in Section 4(a).

“Demand Period” has the meaning ascribed thereto in Section 4(b).

“Disability” means, with respect to each Management Holder, unless otherwise
defined in such Management Holder’s Award Agreement under the Company’s 2014
Long-Term Incentive Plan, that the Management Holder (a) is unable to engage in
any substantial gainful activity by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than twelve (12) months, or
(b) is, by reason of any medically determinable physical or mental impairment
which can be expected to result in death or can be expected to last for a
continuous period of not less than twelve (12) months, receiving income
replacement benefits for a period of not less than three (3) months under an
accident, disability or health plan covering employees of the Company.

“Disposition” means any direct or indirect transfer, assignment, sale, gift,
pledge, hypothecation or other encumbrance, or any other disposition, of Class B
Shares (or any interest therein or right thereto), or any other transfer of
beneficial ownership of Class B Shares whether voluntary or involuntary.

“Drag-Along Option” has the meaning ascribed to such term in Section 2(b).

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

“Fair Market Value” means, with respect to each Class B Share or other capital
stock with economic value held by any Management Holder:

(a) With respect to any series or class of capital stock with economic value,
the per share fair market value as determined by the Board in such manner as it
deems appropriate.

 

-4-



--------------------------------------------------------------------------------

(b) Notwithstanding anything to the contrary contained in clause (a) above, if
any securities of the Company are publicly traded or quoted at the time of
determination, then the per share fair market value of such securities shall be
the most recent closing trading price, during regular trading hours, of such
securities on the business day immediately prior to the date of determination as
determined by the Board.

(c) Neither the Company nor any officer, director, employee or agent of the
Company shall have any liability with respect to the valuation of such
securities that are bought or sold at Fair Market Value determined in accordance
with clause (a) as a result of the Fair Market Value, as so determined, being
more or less than actual fair market value. Each of the Company and its
officers, directors, employees and agents shall be fully protected in relying in
good faith upon the records of the Company and upon information, opinions,
reports or statements presented to the Company by any Person as to matters which
the Company or such officer, director, employee or agent reasonably believes are
within such other Person’s professional or expert competence and who has been
selected with reasonable care by or on behalf of the Company in determining such
Fair Market Value.

(d) In the case of a Call Right provided pursuant to this agreement, Fair Market
Value will be determined as of the date of exercise of the Call Right, as
applicable, except (i) where provided otherwise in this Agreement or (ii) if
necessary to avoid liability accounting, Fair Market Value will be determined as
of the date of the repurchase made pursuant to exercise of the Call Right.

“Gaming Authority” means any commission, panel, board or similar body or
organization of any Governmental Entity, including any Indian Tribe, with
authority to regulate Indian Tribe gambling or other games of chance or the
manufacture, sale, lease, distribution or operation of gaming devices or
equipment, the design, operation or distribution of internet gaming services or
products, online gaming products and services, the ownership or operation of
current or contemplated casinos or any other gaming activities and operations in
a jurisdiction.

“Gaming Laws” means all Laws, including any rules, regulations, judgments,
injunctions, orders, decrees or other restrictions of any Gaming Authority,
applicable to the gaming industry or Indian Tribes or the manufacture, sale,
lease, distribution or operation of gaming devices or equipment, the design,
operation or distribution of internet gaming services or products, online gaming
products and services, the ownership or operation of current or contemplated
casinos or any other gaming activities and operations.

“Good Reason” means with respect to the voluntary resignation of any Management
Holder: (i) if the Management Holder is at the time of resignation a party to an
Award Agreement pursuant to the Company’s 2014 Long-Term Incentive Plan which
defines such term, the meaning given in the Award Agreement; and (ii) otherwise,
if the Management Holder is at the time of resignation a party to an employment,
consulting or similar agreement with the Company or any of its Subsidiaries
which defines such term, the meaning given in such agreement.

“Governmental Entity” means any government or governmental or regulatory body
thereof, or political subdivision thereof, whether federal, state, local or
foreign, including

 

-5-



--------------------------------------------------------------------------------

any governing authority of any Indian Tribe, or any agency, department,
commission, board, bureau, instrumentality or authority thereof, or any court,
arbitrator or mediator (public or private).

“Group” shall have the meaning ascribed thereto in Section 13(d)(3) of the
Exchange Act.

“Holders” mean the holders of securities of the Company who are parties to this
Agreement, including the Partnership.

“Immediate Family” means any child, stepchild, grandchild, parent, stepparent,
grandparent, spouse, sibling, mother-in-law, father-in-law, son-in-law,
daughter-in-law, brother-in-law or sister-in-law, and shall include adoptive
relationships of such Person.

“Indian Tribe” means any United States Native American Indian tribe, band,
nation or other organized group or community recognized by the Secretary of the
Interior of the United States of America as being eligible for special status as
Indians and recognized as possessing powers of self-government.

“Initial Notice” has the meaning ascribed to such term in Section 5(a).

“IRA” has the meaning ascribed to such term in Section 3(b)(iii).

“Law” means any law, rule, regulations, judgment, injunction, order, decree or
other restriction of any Governmental Entity.

“Management Holder” means Holders who are employed by, or serve as consultants
to or directors of, the Company or any of its Subsidiaries.

“Maximum Number” has the meaning ascribed to such term in Section 2(a)(iii).

“Options” means the options issued to certain Holders pursuant to the Company’s
2014 Long-Term Incentive Plan, as it is amended, supplemented, restated or
otherwise modified from time to time, or any other options to purchase Class B
Shares issued by the Company.

“Original Cost” with respect to a Class B Share, means the original price paid
by the Holder for such Class B Share, subject to appropriate adjustment for
stock splits, stock dividends or other distributions, combinations and similar
transactions. For the avoidance of doubt, the Original Cost of a Class B Share
issued upon the exercise of an Option is the exercise price of such Option.

“Original Issue Date” means, with respect to any Class B Share issued to a
Holder, the date of issuance of such Class B Share to the Holder, as applicable,
or with respect to any Option issued to a Holder, the date of issuance of such
Option.

“Original Shares” means, with respect to a Person, the Class B Shares owned by
such Person immediately following the Closing Date.

 

-6-



--------------------------------------------------------------------------------

“Person” shall be construed broadly and shall include, without limitation, an
individual, a partnership, a limited liability company, a corporation, an
association, a joint stock company, a trust, a joint venture, an unincorporated
organization and a governmental entity or any department, agency or political
subdivision thereof.

“Piggyback Registration Rights” has the meaning ascribed to such term in
Section 5(a).

“Proportionate Percentage” means, with respect to any Class B Holder (other than
the Partnership) at the time of any Tag-Along Transaction, a fraction (expressed
as a percentage) the numerator of which is the total number of Class B Shares
held by such Class B Holder as of such time (including any Class B Shares that
such Holder intends to acquire pursuant to any Option to be exercised in
connection with the Tag-Along Transaction and any Class B Shares distributed to
such Class B Holder pursuant to any deferred compensation plan in connection
with the Tag-Along Transaction) and the denominator of which is the total number
of Class B Shares outstanding at the time of determination (including any Class
B Shares that any securityholder of the Company intends to purchase or acquire
pursuant to any Option or other convertible or exercisable security in
connection with the Tag-Along Transaction and any Class B Shares distributable
to any securityholder of the Company pursuant to any deferred compensation plan
in connection with the Tag-Along Transaction).

“Prospectus” means the prospectus included in any Registration Statement,
including any preliminary prospectus, and any such prospectus as amended or
supplemented by any prospectus supplement, including any such prospectus
supplement with respect to the terms of the offering of any portion of the Class
B Shares covered by a Registration Statement, and by all other amendments and
supplements to a prospectus, including post-effective amendments and freewriting
prospectuses and in each case including all material incorporated by reference
therein.

“Public Offering” has the meaning ascribed to such term in Section 5(c).

“Qualified Public Offering” means an underwritten public offering of the Class B
Shares by the Company or any selling securityholders pursuant to an effective
Registration Statement filed by the Company with the Securities and Exchange
Commission (other than (i) a registration relating solely to an employee benefit
plan or employee stock plan, a dividend reinvestment plan, or a merger or a
consolidation, (ii) a registration incidental to an issuance of securities under
Rule 144A, (iii) a registration on Form S-4 or any successor form, or (iv) a
registration on Form S-8 or any successor form) under the Securities Act,
pursuant to which the aggregate offering price of the Class B Shares (by the
Company and/or other selling securityholders) sold in such offering (together
with the aggregate offering prices from any prior such offerings) is at least
$100,000,000.

“Registrable Securities” shall mean Class B Shares (including any Class B Shares
issuable or issued upon exercise, exchange or conversion of any Class B Share
Equivalents) held by the Apollo Group or Management Holders; provided, that any
Registrable Securities shall cease to be Registrable Securities when (a) a
Registration Statement with respect to the sale of such Registrable Securities
has been declared effective under the Securities Act and such

 

-7-



--------------------------------------------------------------------------------

Registrable Securities have been disposed of in accordance with the plan of
distribution set forth in such Registration Statement, (b) such Registrable
Securities are distributed pursuant to Rule 144 (or any similar provision then
in force) under the Securities Act or (c) such Registrable Securities shall have
been otherwise transferred and new certificates for them not bearing a legend
restricting further transfer under the Securities Act shall have been delivered
by the Company; and provided, further, that any securities that have ceased to
be Registrable Securities shall not thereafter become Registrable Securities and
any security that is issued or distributed in respect of securities that have
ceased to be Registrable Securities is not a Registrable Security.

“Registration Request” has the meaning ascribed to such term in Section 4(c).

“Registration Statement” means a registration statement filed by the Company
with the SEC.

“Sale Notice” has the meaning ascribed to such term in Section 2(a).

“SEC” means the U.S. Securities and Exchange Commission.

“Securities” means, with respect to any Person, such Person’s “securities” as
defined in Section 2(1) of the Securities Act and includes such Person’s capital
stock or other equity interests or any options, warrants or other securities
that are directly or indirectly convertible into, or exercisable or exchangeable
for, such Person’s capital stock or other equity or equity-linked interests,
including phantom stock and stock appreciation rights.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

“Subsidiary” means, with respect to any Person, any corporation of which a
majority of the total voting power of shares of stock entitled (without regard
to the occurrence of any contingency) to vote in the election of directors,
managers or trustees thereof is at the time owned or controlled, directly or
indirectly, by such Person or one or more of the other Subsidiaries of such
Person or a combination thereof, or any partnership, association or other
business entity of which a majority of the partnership or other similar
ownership interest is at the time owned or controlled, directly or indirectly,
by such Person or one or more Subsidiaries of such Person or a combination
thereof. For purposes of this definition, a Person is deemed to have a majority
ownership interest in a partnership, association or other business entity if
such Person is allocated a majority of the gains or losses of such partnership,
association or other business entity or is or controls the managing director or
general partner of such partnership, association or other business entity.

“Subject Employee” has the meaning ascribed to such term in Section 3(b)(iii).

“Tag-Along Holder” has the meaning ascribed to such term in Section 2(a).

“Tag-Along Notice” has the meaning ascribed to such term in Section 2(a).

“Tag-Along Transaction” has the meaning ascribed to such term in Section 2(a).

 

-8-



--------------------------------------------------------------------------------

“Transferee” has the meaning ascribed to such term in the preamble of the form
of Adoption Agreement attached hereto as Exhibit A.

“Underwritten Offering” means a sale of Class B Shares to an underwriter for
reoffering to the public.

“VoteCo Director” has the meaning ascribed to such term in Section 7(a).

“VoteCo Member” means the members of VoteCo, which as of the date hereof are
Marc Rowan and David B. Sambur.

“Work Product” means all inventions, innovations, improvements, technical
information, systems, software developments, methods, designs, analyses,
drawings, reports, service marks, trademarks, trade names, logos and all similar
or related information (whether patentable or unpatentable) that relates to the
Company’s or any of its Affiliates’ actual or anticipated business, research and
development or existing or future products or services and that are conceived,
developed or made by the Management Holder (whether or not during usual business
hours and whether or not alone or in conjunction with any other person) while
employed by the Company or any of its Affiliates (including those conceived,
developed or made prior to the date of this Agreement) together with all patent
applications, letters patent, trademark, trade name and service mark
applications or registrations, copyrights and reissues thereof that may be
granted for or upon any of the foregoing.

Section 2. Certain Dispositions.

(a) Tag-Along Transaction.

(i) Subject to the provisions of Section 2(b), prior to the consummation of a
Qualified Public Offering, if the Apollo Group desires to effect any sale or
transfer of Class B Shares (other than any sales to an employee, consultant or
director of the Company or any of its Subsidiaries in connection with the hiring
of such person) to any third party other than an Affiliate of the Apollo Group
or a portfolio company of any members of the Apollo Group, in one or a series of
related transactions within a six-month period that represents at least 20% of
its Original Shares (a “Tag-Along Transaction”), it shall give written notice to
the other Class B Holders, offering them the option to participate in such
Tag-Along Transaction (a “Sale Notice”). The Sale Notice shall set forth the
material terms (including without limitation, the number of Class B Shares
proposed to be sold, the price per share and the form of consideration if other
than cash for which a sale is proposed to be made) of the proposed Tag-Along
Transaction and identify the contemplated transferee and the Proportionate
Percentage of each other Class B Holder.

(ii) Each of the Class B Holders (other than the Partnership) may, by written
notice to the Company and the Apollo Group (a “Tag-Along Notice”) delivered
within ten (10) days after the date of the Sale Notice (each such Class B Holder
delivering such timely notice being a Tag-Along Holder (“Tag-Along Holder”)),
elect to sell in such Tag-Along Transaction Class B Shares held by such Class B
Holder, provided that the number of Class B Shares to be sold by such Class B
Holder will not

 

-9-



--------------------------------------------------------------------------------

exceed such Class B Holder’s Proportionate Percentage (as calculated pursuant to
subsection (iii) below) of the total number of shares of Class B Shares that the
Apollo Group proposes to sell or transfer in the applicable Tag-Along
Transaction. The Class B Shares to be sold by a Tag-Along Holder in a Tag-Along
Transaction may include Class B Shares (x) to be distributed to such Tag-Along
Holder in connection with such Tag-Along Transaction from any deferred
compensation plan or (y) which such Tag-Along Holder may obtain by exercising
any Options held by such Tag-Along Holder that are vested as of the date of such
Tag-Along Notice or that would vest in connection with such Tag-Along
Transaction (collectively, the “Deemed Held Shares”). For purposes of
Section 2(b) below, “Deemed Held Shares” shall have a correlative meaning.

(iii) If none of the Class B Holders (other than the Partnership) delivers a
timely Tag-Along Notice, then the Apollo Group may thereafter consummate the
Tag-Along Transaction, on substantially the same terms and conditions as are
described in the Sale Notice (but as to price, the terms shall be exactly the
same or less favorable to the Apollo Group), for a period of one hundred twenty
(120) days thereafter (subject to extension in the event of required regulatory
approvals not having been obtained by such date, but in no event later than two
hundred and seventy (270) days after receipt of the Tag-Along Notice). In the
event the Apollo Group has not consummated the Tag-Along Transaction within such
one hundred twenty (120) day period (subject to extension as provided above),
the Apollo Group shall not thereafter consummate a Tag-Along Transaction,
without first providing another Sale Notice and another opportunity to the other
Class B Holders to sell in the manner provided above. If one or more of the
Class B Holders (other than the Partnership) gives the Apollo Group a timely
Tag-Along Notice, then the Apollo Group shall use reasonable efforts to cause
the prospective transferee or Group to agree to acquire all Class B Shares
identified in all timely Tag-Along Notices, upon the same terms and conditions
as are applicable to the Class B Shares held by the Apollo Group. If such
prospective transferee is unable or unwilling to acquire all Class B Shares
proposed to be included in the Tag-Along Transaction upon such terms, then the
Apollo Group may elect either to cancel such Tag-Along Transaction or to
allocate the maximum number of Class B Shares that such prospective transferee
is willing to purchase (the “Maximum Number”) among the Apollo Group and the
Tag-Along Holders in the proportion that each such Tag-Along Holder’s and the
Apollo Group’s Proportionate Percentage bears to the total Proportionate
Percentages of the Apollo Group and the Tag-Along Holders (e.g., if the Sale
Notice contemplates a sale by the Apollo Group of 25% of the number of Class B
Shares outstanding and if the Maximum Number is 25% of the number of Class B
Shares outstanding, and if the Apollo Group at such time owns a 30%
Proportionate Percentage and one Tag-Along Holder who owns a 20% Proportionate
Percentage elects to participate with respect to all of its Class B Shares, then
the Apollo Group would be entitled to sell a number of Class B Shares equal to
15% (30%/50% multiplied by the Maximum Number) and the Tag-Along Holder would be
entitled to sell a number of Class B Shares equal to 10% (20%/50% multiplied by
the Maximum Number). If, in the event of an allocation pursuant to the previous
sentence, the number of Class B Shares sold by the Tag-Along Holders in the
aggregate (the “Aggregate Tag-Along Shares”) is less than the aggregate amount
allocated to the Tag-Along Holders pursuant to the previous sentence (because
one or more of such Tag-Along Holders elected in its Tag-Along Notice to sell
less than

 

-10-



--------------------------------------------------------------------------------

its full Proportionate Percentage), then the Apollo Group and any Tag-Along
Holder who so wishes shall have the option to sell in the Tag-Along Transaction
its pro rata share of the unallocated balance. In connection with a Tag-Along
Transaction, each Tag-Along Holder shall take the actions referred to in the
second sentence of Section 2(b)(iv) (as such actions would relate to a Tag-Along
Transaction).

(b) Drag-Along Option.

(i) If the Apollo Group desires to effect a Tag-Along Transaction prior to the
consummation of a Qualified Public Offering (other than in a transaction
described in Section 2(a)(iv) hereof), then in lieu of complying with the
requirements of Section 2(a), the Apollo Group at its option may require all
other Class B Holders to sell the same percentage of their Class B Shares
(including their Deemed Held Shares) as the Apollo Group desires to sell to the
transferee selected by the Apollo Group in a bona-fide arms-length transaction,
at the same price per share and on substantially the same terms and conditions
as apply to those Class B Shares sold by the Apollo Group (the “Drag-Along
Option”); provided, however, that the Class B Holders (other than the
Partnership) shall not be obligated to make any out-of-pocket expenditures prior
to the consummation of the sale or transfer (excluding modest expenditures for
postage, copies and other similar expenses).

(ii) The Apollo Group shall provide written notice of an exercise of the
Drag-Along Option to the other Class B Holders (a “Drag-Along Sale Notice”), for
the proposed transaction (the “Drag-Along Sale”). The Drag-Along Sale Notice
shall identify the transferee and the consideration for which a Transfer is
proposed to be made (the “Drag-Along Sale Price”) and all other material terms
and conditions of the Drag-Along Sale.

(iii) The Apollo Group shall have a period of one (1) year from the date of
receipt of the Drag-Along Sale Notice to consummate the Drag-Along Sale on
substantially the same terms and conditions set forth in such Drag-Along Sale
Notice; provided, that if such Drag-Along Sale is subject to regulatory
approval, such 1-year period shall be extended until the expiration of five
Business Days after all such approvals have been received, but in no event later
than eighteen (18) months after the date of receipt of the Drag-Along Sale
Notice.

(iv) Each Class B Holder shall consent to and raise no objections against the
Drag-Along Option, and if the Drag-Along Option is structured as (A) a merger or
consolidation of the Company or an Asset Sale, each Class B Holder shall waive
any dissenters rights, appraisal rights or similar rights such Holder may have
in connection with such merger, consolidation or Asset Sale, or (B) a sale of
all the capital stock of the Company, the Class B Holders shall agree to sell
all their Class B Shares that are the subject of the Drag-Along Option
(including their Deemed Held Shares). The Class B Holders shall take all
necessary and desirable actions reasonably requested by the Apollo Group in
connection with the consummation of the Drag-Along Option, including obtaining
Board consent to the Drag-Along Option and the execution of such agreements and
such instruments and the taking of such other actions as are reasonably
necessary to

 

-11-



--------------------------------------------------------------------------------

provide customary representations, warranties, and indemnities as are
customarily provided in a sale transaction (provided that (i) the proportionate
liability of a Class B Holder under any such indemnity shall not exceed the
proportion that the Class B Shares being sold by such Class B Holder in the
Drag-Along transaction bears to the total number of Class B Shares being sold by
all Class B Holders in such transaction, except with respect to any indemnity
that applies solely with respect to such Class B Holder, such as an indemnity
with respect to the title to such Class B Holder’s Class B Shares, and (ii) no
Class B Holder shall be required to incur liability under such indemnity in
excess of the proceeds received by such Class B Holder in such sale), as well as
escrow arrangements relating to such Drag-Along Option. It is agreed and
understood that the Apollo Group may exercise more than one Drag-Along Option.

(v) The Company and each Class B Holder shall cooperate in causing any Deemed
Held Shares of such Class B Holder that are ultimately included in a Drag-Along
Option to be delivered to such Class B Holder immediately prior to the closing
of such Drag-Along Option in order that such Class B Holder may exercise his
rights under Section 2(a) or that the Apollo Group may exercise its rights under
Section 2(b), as the case may be.

(vi) No less than five (5) business days prior to the anticipated closing date,
or at such later time as may be requested by Apollo, in connection with the sale
of any Class B Shares (including any Deemed Held Shares) pursuant to
Section 2(a) or this Section 2(b), the Class B Holders shall deliver to Apollo
or the Company, as requested, against payment of the purchase price therefor,
certificates representing their Class B Shares to be sold, duly endorsed for
transfer or accompanied by duly endorsed stock powers (or, if uncertificated,
other appropriate documentation to evidence transfer), and evidence of the
absence of any liens, encumbrances and adverse claims with respect thereto and
of such other matters as are deemed necessary by the Company for the proper
transfer of such shares on the books of the Company.

Section 3. Transfers; Additional Parties.

(a) Restrictions; Permitted Dispositions. Prior to the consummation of a
Qualified Public Offering, without the prior written consent of the Company and
VoteCo, no other Holder shall make any Disposition, directly or indirectly,
through an Affiliate or otherwise except as expressly permitted by this
Section 3. The preceding sentence shall apply with respect to all Class B Shares
held at any time by a Holder (including without limitation, all Options and all
Class B Shares that may be acquired upon the exercise of any Option or upon a
distribution pursuant to any deferred compensation plan), regardless of the
manner in which such Holder initially acquired such Class B Shares or Option:

(i) Dispositions by a Holder that is an individual to: (A) a guardian of the
estate of such Holder; (B) an inter-vivos trust primarily for the benefit of
such Holder; (C) an inter-vivos trust whose primary beneficiary is one or more
of such Holder’s lineal descendants (including lineal descendants by adoption);
or (D) the spouse of such Holder during marriage and not incident to divorce;

 

-12-



--------------------------------------------------------------------------------

(ii) Dispositions by a Holder that is an individual to (x) a Person who is a
member of such Holders’ Immediate Family; provided, that such Person remains an
Immediate Family member of such Holder or to (y) a trust established for the
exclusive benefit of such Holder’s Immediate Family; and

(iii) any Disposition permitted pursuant to Section 2(a), Section 4 or Section 5
or required pursuant to Section 2(b).

provided, in the case of each subclause of this Section 3(a), that such
Disposition complies with the applicable securities rules and regulations and
Gaming Laws in effect at the time of the Disposition and provided that each
proposed Transferee executes an adoption agreement in substantially the form of
Exhibit A or in such other form that is reasonably satisfactory to the Company
(an “Adoption Agreement”). Furthermore, each such permitted Transferee of any
Holder to which Class B Shares are transferred shall, and such Holder shall
cause such permitted Transferee to, transfer back to such Holder (or to another
permitted Transferee of such Holder) any Class B Share it owns if such permitted
Transferee ceases to be a permitted Transferee of such Holder.

(b) Additional Parties.

(i) As a condition to the Company’s issuance of Class B Shares in any
transaction other than a Public Offering, or the Company’s obligation to effect
a transfer of Class B Shares permitted by this Agreement on the books and
records of the Company (other than an issuance or a transfer to the Apollo Group
or of any of the Apollo Group’s Affiliates, the Company or any Subsidiary of the
Company), the Transferee shall (and the recipient, if requested to by the
Company, shall) be required to become a party to this Agreement by executing
(together with such Person’s spouse, if applicable) an Adoption Agreement.

(ii) In the event that any Person acquires Class B Shares in a negotiated
private transaction permitted by this Agreement prior to a Public Offering from
(i) a Holder (other than the Partnership) or any Affiliate or member of such
Holder’s Group or (ii) any direct or indirect Transferee of such Holder or such
Holder’s Group; such Person shall be subject to any and all obligations and
restrictions of such Holder hereunder (other than, at the option of the Company,
the provisions of Section 9), as if such Person were such Holder named herein
(except as otherwise provided in the Adoption Agreement executed by such Person
and accepted by the Company). Additionally, if the restrictions specified in
Section 3(c) are in effect, whenever a Management Holder makes a transfer of
Class B Shares in a negotiated private transaction permitted by this Agreement,
such Class B Shares shall contain a legend so as to inform any Transferee that
such Class B Shares were held originally by a Management Holder and are subject
to repurchase pursuant to Section 6 below based on the employment of or events
relating to such Management Holder. Such legend shall not be placed on any Class
B Shares acquired from a Management Holder by the Company, the Apollo Group or
any of its Affiliates.

 

-13-



--------------------------------------------------------------------------------

(iii) If any Class B Shares are acquired by an individual retirement account
(“IRA”) on behalf of an employee of the Company or any of its Subsidiaries (the
“Subject Employee”), such IRA shall be deemed to be a Management Holder.
Additionally, such Subject Employee shall be deemed to be a Management Holder
and his or her IRA shall be deemed to have acquired all Class B Shares it holds
from such Subject Employee pursuant to a transfer that is subject to
Section 3(b)(ii) above.

(iv) Any Holder that proposes to transfer Class B Shares in accordance with the
terms and conditions hereof shall be responsible for any reasonable expenses
incurred by the Company in connection with such transfer, and all expenses
incurred by such Stockholder in connection with obtaining required Gaming
Approvals

(c) Securities Restrictions; Legends.

(i) No shares of Common Stock shall be transferable except upon the conditions
specified in this Section 3(c), which conditions are intended to insure
compliance with the provisions of the Securities Act.

(ii) Each certificate representing shares of Common Stock shall (unless
otherwise permitted by the provisions of clause (iv) below) be stamped or
otherwise imprinted with a legend in substantially the following form:

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ACQUIRED FOR
INVESTMENT AND HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR ANY STATE SECURITIES OR BLUE SKY LAWS. THESE SECURITIES MAY NOT BE
SOLD OR TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR AN EXEMPTION
THEREFROM UNDER SAID ACT OR LAWS. THE SECURITIES REPRESENTED BY THIS CERTIFICATE
ARE ALSO SUBJECT TO A SECURITYHOLDERS AGREEMENT AMONG THE ISSUER OF SUCH
SECURITIES (THE “COMPANY”), AND THE OTHER PARTIES NAMED THEREIN. THE TERMS OF
SUCH SECURITYHOLDERS AGREEMENT INCLUDE, AMONG OTHER THINGS, RESTRICTIONS ON
TRANSFER. A COPY OF SUCH AGREEMENT WILL BE FURNISHED WITHOUT CHARGE BY THE
COMPANY TO THE HOLDER HEREOF UPON WRITTEN REQUEST.

NO SALE, ASSIGNMENT, TRANSFER OR OTHER DISPOSITION SHALL BE EFFECTIVE UNLESS AND
UNTIL THE TERMS AND CONDITIONS OF SUCH STOCKHOLDERS AGREEMENT HAVE BEEN COMPLIED
WITH IN FULL AND UNLESS AND UNTIL THE APPROVALS OF THE GAMING REGULATORY
COMMISSIONS REQUIRING SUCH PRIOR CONSENTS HAVE BEEN OBTAINED.

IF PRIOR APPROVAL IS REQUIRED BY ONE OR GAMING REGULATORY COMMISSION, NOT
LIMITED TO THE NEVADA

 

-14-



--------------------------------------------------------------------------------

GAMING COMMISSION (TOGETHER, THE “COMMISSIONS”), THE SALE, ASSIGNMENT, TRANSFER,
OR OTHER DISPOSITION OF THIS SECURITY IS INEFFECTIVE UNLESS APPROVED IN ADVANCE
BY EACH COMMISSION. IF AT ANY TIME A COMMISSION FINDS THAT AN OWNER OF THIS
SECURITY IS UNSUITABLE TO CONTINUE TO HOLD AN INTEREST IN THIS CORPORATION OR TO
HAVE INVOLVEMENT IN GAMING IN THIS STATE, SUCH OWNER MUST DISPOSE OF SUCH
SECURITY AS PROVIDED BY THE GAMING LAWS OF THE RELEVANT STATE AND THE
REGULATIONS PROMULGATED THEREUNDER. SUCH GAMING LAWS AND REGULATIONS RESTRICT
THE RIGHT UNDER CERTAIN CIRCUMSTANCES OF THE OWNER (A) TO RECEIVE ANY DIVIDEND
OR INTEREST OR ANY PAYMENT OR DISTRIBUTION OF ANY KIND UPON SUCH SECURITY;
(B) TO EXERCISE DIRECTLY OR THROUGH ANY PROXY, TRUSTEE OR NOMINEE ANY VOTING
RIGHT CONFERRED BY SUCH SECURITY; OR (C) TO RECEIVE ANY REMUNERATION IN ANY FORM
FROM THE CORPORATION OR ANY OTHER COMPANY HOLDING A GAMING LICENSE FOR SERVICES
RENDERED OR OTHERWISE.”

(iii) The holder of any Class B Shares by acceptance thereof agrees, prior to
any transfer of any such shares, to give written notice to the Company of such
holder’s intention to affect such transfer and to comply in all other respects
with the provisions of this Section 3(c). Each such notice shall describe the
manner and circumstances of the proposed transfer. Upon request by the Company,
the holder delivering such notice shall deliver a written opinion, addressed to
the Company, of counsel for the holder of such shares, stating that in the
opinion of such counsel (which opinion and counsel shall be reasonably
satisfactory to the Company) such proposed transfer does not involve a
transaction requiring registration or qualification of such shares under the
Securities Act. Such holder of such shares shall be entitled to transfer such
shares in accordance with the terms of the notice delivered to the Company, if
the Company does not reasonably object to such transfer and request such opinion
within ten (10) days after delivery of such notice, or, if it requests such
opinion, does not reasonably object to such transfer within ten (10) days after
delivery of such opinion. Subject to clause (iv) below, each certificate or
other instrument evidencing any such transferred Class B Shares shall bear the
legend set forth in clause (ii) above unless (1) the opinion of counsel referred
to above states that such legend is not required or (2) the Company shall have
waived the requirement of such legends.

(iv) Notwithstanding the foregoing provisions of this Section 3(c), the
restrictions imposed by this Section 3(c) upon the transferability of any Class
B Shares shall cease and terminate when (i) any such shares are sold or
otherwise disposed of pursuant to an effective Registration Statement, or
(ii) after a Qualified Public Offering, the holder of such shares has met the
requirements for transfer of such shares pursuant to Rule 144 under the
Securities Act. Whenever the restrictions imposed by this Section 3(c) shall
terminate, the holder of any shares as to which such restrictions have

 

-15-



--------------------------------------------------------------------------------

terminated shall be entitled to receive from the Company, without expense, a new
certificate not bearing the restrictive legend set forth in clause (ii) above
and not containing any other reference to the restrictions imposed by this
Section 3(c).

(d) Pledge of Class B Shares. The mere pledge of Class B Shares by a Class B
Holder of such shares as collateral to any institutional lender in connection
with any financing shall not be deemed a transfer for purposes of Section 2(b),
provided that in the case of foreclosure of such pledge, such foreclosure and
any other transfer of such Class B Shares shall be deemed a Disposition and
shall be subject to the provisions of Section 2(b); provided, however, that such
arrangement does not interfere with the administration and implementation of
this Agreement.

(e) Gaming Laws Restrictions on Transfer. No Disposition of any security under
this Section 3 or any other Section of this Agreement may be made, and no Class
B Shares issued, except in compliance with all applicable Gaming Laws and
following receipt of all required Gaming Approvals.

(f) Improper Dispositions. Any Disposition or attempted Disposition in breach of
this Agreement shall be void ab initio and of no effect. In connection with any
attempted Disposition in breach of this Agreement, the Company may hold and
refuse to transfer any Class B Shares or any certificate therefor, in addition
to and without prejudice to any and all other rights or remedies which may be
available to it or the Class B Holders.

Section 4. Demand Registration Rights.

(a) Subject to the provisions of this Section 4, at any time and from time to
time after the date hereof, the Apollo Group may make one or more written
requests (“Registration Request”) to the Company for registration under and in
accordance with the provisions of the Securities Act of all or part of their
Registrable Securities.

(b) All Registration Requests made pursuant to this Section 4 will specify the
aggregate amount of Registrable Securities to be registered and will also
specify the intended methods of disposition thereof (a “Demand Notice”). Subject
to Section 4(d), promptly upon receipt of any such Demand Notice, the Company
will use its reasonable best efforts to effect such registration under the
Securities Act (including, without limitation, filing post-effective amendments,
appropriate qualification under applicable blue sky or other state securities
laws and appropriate compliance with the applicable regulations promulgated
under the Securities Act) of the Registrable Securities which the Company has
been so requested to register within 180 days of such request (or within 120
days of such request in the case of a Registration Request after a Qualified
Public Offering (subject to any lock-up restrictions)). At any time prior to the
registration, the Apollo Group may revoke such request by providing a notice to
the Company revoking such request.

(c) If the Company receives a Registration Request and the Company furnishes to
the Apollo Group a copy of a resolution of the Board certified by the secretary
of the Company stating that in the good faith judgment of the Board it would be
materially adverse to the Company for a Registration Statement to be filed on or
before the date such filing would

 

-16-



--------------------------------------------------------------------------------

otherwise be required hereunder, the Company shall have the right to defer such
filing for a period of not more than fifty (50) days after the date such filing
would otherwise be required hereunder. The Company shall not be permitted to
take such action more than once in any 360-day period. If the Company shall so
postpone the filing of a Registration Statement, the Apollo Group may withdraw
its Registration Request by so advising the Company in writing within thirty
(30) days after receipt of the notice of postponement. In addition, if the
Company receives a Registration Request and the Company is then in the process
of preparing to engage in a Public Offering, the Company shall inform the Apollo
Group of the Company’s intent to engage in a Public Offering and may require the
Apollo Group to withdraw such Registration Request for a period of up to 120
days so that the Company may complete its Public Offering. In the event that the
Company ceases to pursue such Public Offering, it shall promptly inform the
Apollo Group and the Apollo Group shall be permitted to submit a new
Registration Request. For the avoidance of doubt, such requesting party shall
have the right to participate in the Company’s Public Offering as provided in
Section 5.

(d) Registrations under this Section 4 shall be on such appropriate registration
form of the Securities and Exchange Commission (i) as shall be selected by the
Company and as shall be reasonably acceptable to the Apollo Group and (ii) as
shall permit the disposition of such Registrable Securities in accordance with
the intended method or methods of disposition specified in the Demand Notice.
If, in connection with any registration under this Section 4 which is proposed
by the Company to be on Form S-3 or any successor form, the managing
underwriter, if any, shall advise the Company in writing that in its opinion the
use of another permitted form is of material importance to the success of the
offering, then such registration shall be on such other permitted form.

(e) The Company shall use its best efforts to keep any Registration Statement
filed in response to a Registration Request effective for as long as is
necessary for the Apollo Group to dispose of all of the covered securities.

(f) In the case of an Underwritten Offering, the Apollo Group shall select the
underwriters, provided such selection is reasonably acceptable to the Company.

Section 5. Piggyback Registration Rights.

(a) Participation. Subject to Section 5(b), if at any time after the
consummation of a Qualified Public Offering (or prior to the consummation of a
Qualified Public Offering with the Company’s consent), the Company proposes to
file a Registration Statement, whether on its own behalf or in connection with
the exercise of any demand registration rights by the Apollo Group or any other
Holder possessing such rights (other than (i) a registration relating solely to
an employee benefit plan or employee stock plan, a dividend reinvestment plan,
or a merger or a consolidation, (ii) a registration incidental to an issuance of
debt securities under Rule 144A, (iii) a registration on Form S-4 or any
successor form, or (iv) a registration on Form S-8 or any successor form), with
respect to an offering (for its own account or otherwise, and including any
registration pursuant to Section 4 other than the initial Qualified Public
Offering) that includes any Registrable Securities, then the Company shall give
prompt notice (the “Initial Notice”) to the Apollo Group and the Management
Holders, and such Holders shall be entitled to include in such Registration
Statement the Registrable

 

-17-



--------------------------------------------------------------------------------

Securities held by them. The Initial Notice shall offer the Apollo Group and the
Management Holders, respectively, the right, subject to Section 5(b) (the
“Piggyback Registration Right”), to register such number of shares of
Registrable Securities as each such holder may request and shall set forth
(X) the anticipated filing date of such Registration Statement and (Y) the
number of Registrable Securities that is proposed to be included in such
Registration Statement. Subject to Section 5(b), the Company shall include in
such Registration Statement such shares of Registrable Securities for which it
has received written requests to register such shares within ten (10) days after
the Initial Notice has been given.

(b) Underwriters’ Cutback. Notwithstanding the foregoing, if a registration
pursuant to this Section 5 involves an Underwritten Offering and the managing
underwriter or underwriters of such proposed Underwritten Offering advise the
Company that the total or kind of securities which such Holders and any other
persons or entities intend to include in such offering would be reasonably
likely to adversely affect the price, timing or distribution of the securities
offered in such offering, then the number of securities proposed to be included
in such registration shall be allocated among the Company and all of the selling
Apollo Group and Management Holders, such that the number of securities that
each such Person shall be entitled to sell in the Underwritten Offering shall be
included in the following order:

(i) In the event of an exercise of any demand registration rights by the Apollo
Group or any other Holder or Holders possessing such rights:

(1) first, the securities held by the Person(s) exercising such demand
registration rights pursuant to Section 4 or pursuant to any other agreement
containing demand registration rights, pro rata based upon the number of
Registrable Securities requested to be registered by each such Person in
connection with such registration;

(2) second, the securities held by the Apollo Group and the Management Holders
requested to be included in such registration pursuant to the terms of this
Section 5, pro rata based upon the number of Registrable Securities requested to
be registered by each such Person in connection with such registration;

(3) third, the securities to be issued and sold by the Company in such
registration; and

(4) fourth, the securities held by any other Persons requested to be included in
such registration pursuant to the terms of this Section 5 or pursuant to any
other agreement containing piggyback registration rights, pro rata based upon
the number of Registrable Securities requested to be registered by each such
Person in connection with such registration.

(ii) In all other cases:

(1) first, the securities to be issued and sold by the Company in such
registration;

 

-18-



--------------------------------------------------------------------------------

(2) second, the securities held by the Apollo Holder and the Management Holders
requested to be included in such registration pursuant to the terms of this
Section 5 or pursuant to any other agreement containing piggyback registration
rights, pro rata based upon the number of Registrable Securities requested to be
registered by each such Person in connection with such registration; and

(3) third, the securities held by all other Persons requesting their securities
be included in such registration pursuant to the terms of this Section 5 or
pursuant to any other agreement containing piggyback registration rights, pro
rata based upon the number of Registrable Securities requested to be registered
by each such Person in connection with such registration.

In the event that the managing underwriter or underwriters of such proposed
Underwritten Offering determine that participation in such Underwritten Offering
by a particular Holder or group of Holders would be likely to adversely affect
such Underwritten Offering, such Holder or Holders shall not participate in such
Underwritten Offering.

(c) Lock-ups.

(i) If the Company shall register Registrable Securities under the Securities
Act for sale to the public (a “Public Offering”), no Holder shall sell publicly,
make any short sale of, grant any option for the purchase of, or otherwise
dispose publicly of, any Class B Shares without the prior written consent of
VoteCo and the Company, for the period of time in which the Apollo Group has
similarly agreed not to sell publicly, make any short sale of, grant any option
for the purchase of, or otherwise dispose publicly of, Class B Shares of the
Company. In addition, if requested by the managing underwriter(s), in connection
with the initial Public Offering, all Holders shall enter into a customary
lock-up agreement with the managing underwriter(s). In connection with an
underwritten Public Offering following a Qualified Public Offering, no Holder
shall sell publicly, make any short sale of, grant any option for the purchase
of, or otherwise dispose publicly of, any Class B Shares, for such period as
shall be required by the managing underwriter of such Public Offering.

(ii) In connection with the initial Public Offering, the Management Holders
shall agree with the Company to lock-up their Class B Shares for a period of one
year from and after the completion of such initial Public Offering, subject to
customary exceptions in the Company’s discretion.

(d) Company Control. The Company may decline to file a Registration Statement
after giving the Initial Notice, or withdraw any such Registration Statement
after filing but prior to the effectiveness of such Registration Statement,
provided that the Company shall promptly notify each Holder who was to
participate in such offering in writing of any such action and provided further
that the Company shall bear all reasonable expenses incurred by such Holder or
otherwise in connection with such unfilled or withdrawn Registration Statement
and no Holder shall be deemed to have made a Registration Request with respect
to the unfilled or withdrawn Registration Statement. Except as provided in
Section 4(f), the Company shall have sole discretion to select any and all
underwriters that may participate in any Underwritten Offering.

 

-19-



--------------------------------------------------------------------------------

(e) Participation in Underwritten Offerings. No Person may participate in any
Underwritten Offering hereunder unless such Person agrees to sell such Person’s
securities on the basis provided in any underwriting arrangements approved by
VoteCo and the Company and provides the questionnaires, powers of attorney,
customary indemnities, underwriting agreements, lock-ups (subject to
Section 5(c) above) and other documents required for such underwriting
arrangements. Nothing in this Section 5(e) shall be construed to create any
additional rights regarding the piggyback registration of Registrable Securities
in any Person otherwise than as set forth herein.

(f) Expenses. The Company will pay all registration fees and other expenses in
connection with each registration of Registrable Securities requested pursuant
to this Section 5; provided, that each Holder shall pay all applicable
underwriting fees, discounts and similar charges (pro rata based on the
securities sold) and that all Holders as a group shall be entitled to a single
counsel (at the Company’s expense) to be selected by the Apollo Group.

(g) Indemnification.

(i) Indemnification by the Company. The Company agrees to indemnify and hold
harmless, to the full extent permitted by law, each selling Holder, its
officers, directors, employees and representatives and each Person who controls
(within the meaning of the Securities Act) such selling Holder, and in the case
of the Apollo Holder, its officers, managers, employees, representatives,
Affiliates, the Apollo Group and any portfolio companies of any members of the
Apollo Group, and in the case of VoteCo, its officers, managers, employees, and
representatives, against any losses, claims, damages, liabilities and expenses
caused by any untrue or alleged untrue statement of a material fact contained in
any Registration Statement, prospectus or preliminary prospectus or any omission
or alleged omission to state therein a material fact required to be stated
therein or necessary to make the statements therein not misleading, except
insofar as the same may be caused by or contained in any information furnished
in writing to the Company by such selling Holder for use therein; provided,
however, that the Company shall not be liable in any such case to the extent
that any such loss, claim, damage, liability or expense arises out of or is
based upon an untrue statement or alleged untrue statement or omission or
alleged omission made in any such preliminary prospectus if (A) such selling
Holder failed to deliver or cause to be delivered a copy of the prospectus to
the Person asserting such loss, claim, damage, liability or expense after the
Company has furnished such selling Holder with a sufficient number of copies of
the same and (B) the prospectus completely corrected in a timely manner such
untrue statement or omission; and provided, further, that the Company shall not
be liable in any such case to the extent that any such loss, claim, damage,
liability or expense arises out of or is based upon an untrue statement or
alleged untrue statement or omission or alleged omission in the prospectus, if
such untrue statement or alleged untrue statement, omission or alleged omission
is completely corrected in an amendment or supplement to the prospectus and the
selling Holder thereafter fails to deliver such prospectus as so amended or
supplemented prior to or concurrently with the sale of the

 

-20-



--------------------------------------------------------------------------------

securities to the Person asserting such loss, claim, damage, liability or
expense after the Company had furnished such selling Holder with a sufficient
number of copies of the same. The Company will also indemnify underwriters,
selling brokers, dealer managers and similar securities industry professionals
participating in the distribution, their officers and directors and each Person
who controls such Persons (within the meaning of the Securities Act) to the same
extent as provided above with respect to the indemnification of the selling
Holder, if requested.

(ii) Indemnification by Selling Holders. Each selling Holder agrees to indemnify
and hold harmless, to the full extent permitted by law, the Company, its
directors, officers, employees and representatives and each Person who controls
the Company (within the meaning of the Securities Act) against any losses,
claims, damages or liabilities and expenses caused by any untrue or alleged
untrue statement of a material fact contained in any Registration Statement or
any omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading, to
the extent, but only to the extent, that such untrue statement or omission is
contained in any statement or affidavit furnished in writing by such selling
Holder to the Company expressly for inclusion in such Registration Statement,
prospectus or preliminary prospectus and has not been corrected in a subsequent
writing prior to or concurrently with the sale of the securities to the Person
asserting such loss, claim, damage, liability or expense. In no event shall the
liability of any selling Holder hereunder be greater in amount than the dollar
amount of the proceeds received by such selling Holder upon the sale of the
securities giving rise to such indemnification obligation. The Company and the
selling Holders shall be entitled to receive indemnities from underwriters,
selling brokers, dealer managers and similar securities industry professionals
participating in the distribution, to the same extent as provided above with
respect to information so furnished in writing by such Persons specifically for
inclusion in any prospectus or Registration Statement.

(iii) Conduct of Indemnification Proceedings. Any Person entitled to
indemnification hereunder will (i) give prompt (but in any event within thirty
(30) days after such Person has actual knowledge of the facts constituting the
basis for indemnification) written notice to the indemnifying party of any claim
with respect to which it seeks indemnification and (ii) permit such indemnifying
party to assume the defense of such claim with counsel reasonably satisfactory
to the indemnified party; provided, however, that any delay or failure to so
notify the indemnifying party shall relieve the indemnifying party of its
obligations hereunder only to the extent, if at all, that it is actually
prejudiced by reason of such delay or failure; provided, further, however, that
any Person entitled to indemnification hereunder shall have the right to select
and employ separate counsel and to participate in the defense of such claim, but
the fees and expenses of such counsel shall be at the expense of such Person
unless (a) the indemnifying party has agreed in writing to pay such fees or
expenses, or (b) the indemnifying party shall have failed to assume the defense
of such claim within a reasonable time after receipt of notice of such claim
from the Person entitled to indemnification hereunder and employ counsel
reasonably satisfactory to such Person or (c) in the reasonable judgment of any
such Person, based upon advice of counsel, a conflict of interest may exist
between such Person and the indemnifying party with

 

-21-



--------------------------------------------------------------------------------

respect to such claims (in which case, if the Person notifies the indemnifying
party in writing that such Person elects to employ separate counsel at the
expense of the indemnifying party, the indemnifying party shall not have the
right to assume the defense of such claim on behalf of such Person). If such
defense is not assumed by the indemnifying party, the indemnifying party will
not be subject to any liability for any settlement made without its consent (but
such consent will not be unreasonably withheld). An indemnified party shall not
be required to consent to any settlement involving the imposition of equitable
remedies or involving the imposition of any material obligations on such
indemnified party other than financial obligations for which such indemnified
party will be indemnified hereunder. No indemnifying party will be required to
consent to entry of any judgment or enter into any settlement which does not
include as an unconditional term thereof the giving by the claimant or plaintiff
to such indemnified party of a release from all liability in respect to such
claim or litigation. Whenever the indemnified party or the indemnifying party
receives a firm offer to settle a claim for which indemnification is sought
hereunder, it shall promptly notify the other of such offer. If the indemnifying
party refuses to accept such offer within twenty (20) business days after
receipt of such offer (or of notice thereof), such claim shall continue to be
contested and, if such claim is within the scope of the indemnifying party’s
indemnity contained herein, the indemnified party shall be indemnified pursuant
to the terms hereof. If the indemnifying party notifies the indemnified party in
writing that the indemnifying party desires to accept such offer, but the
indemnified party refuses to accept such offer within twenty (20) business days
after receipt of such notice, the indemnified party may continue to contest such
claim and, in such event, the total maximum liability of the indemnifying party
to indemnify or otherwise reimburse the indemnified party hereunder with respect
to such claim shall be limited to and shall not exceed the amount of such offer,
plus reasonable out-of-pocket costs and expenses (including reasonable
attorneys’ fees and disbursements) to the date of notice that the indemnifying
party desires to accept such offer, provided that this sentence shall not apply
to any settlement of any claim involving the imposition of equitable remedies or
to any settlement imposing any material obligations on such indemnified party
other than financial obligations for which such indemnified party will be
indemnified hereunder. An indemnifying party who is not entitled to, or elects
not to, assume the defense or a claim will not be obligated to pay the fees and
expenses of more than one counsel for all parties indemnified by such
indemnifying party with respect to such claim in any one jurisdiction, unless in
the written opinion of counsel to the indemnified party, reasonably satisfactory
to the indemnifying party, use of one counsel would be expected to give rise to
a conflict of interest between such indemnified party and any other of such
indemnified parties with respect to such claim, in which event the indemnifying
party shall be obligated to pay the fees and expenses of each additional
counsel.

(iv) Other Indemnification. Indemnification similar to that specified in this
Section 5(g) (with appropriate modifications) shall be given by the Company and
each selling Holder with respect to any required registration or other
qualification of securities under Federal or state law or regulation of
governmental authority other than the Securities Act.

 

-22-



--------------------------------------------------------------------------------

(v) Contribution. If for any reason the indemnification provided for in the
preceding clauses g(i) and g(ii) is unavailable to an indemnified party or
insufficient to hold such indemnified party harmless as contemplated by the
preceding clauses g(i) and g(ii), then the indemnifying party shall contribute
to the amount paid or payable by the indemnified party as a result of such loss,
claim, damage or liability in such proportion as is appropriate to reflect not
only the relative benefits received by the indemnified party and the
indemnifying party, but also the relative fault of the indemnified party and the
indemnifying party, as well as any other relevant equitable considerations,
provided that no selling Holder shall be required to contribute in an amount
greater than the dollar amount of the proceeds received by such selling Holder
with respect to the sale of any securities under this Section 5. No Person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any Person who was
not itself guilty of such fraudulent misrepresentation.

Section 6. Repurchase Rights.

(a) Company Call Rights.

(i) In the event that, prior to the consummation of a Qualified Public Offering,
a Management Holder’s employment is terminated by the Company or, if applicable,
an Affiliate thereof, for Cause or is terminated by such Management Holder
without Good Reason, then the Company (or at its option, any of its
Subsidiaries) shall have the right, but not the obligation, to repurchase all or
any portion of the Class B Shares held by such Management Holder (including any
Class B Shares received upon a distribution from any deferred compensation plan
or any Class B Share then issuable upon exercise of any Options held by such
Management Holder) in accordance with this Section 6 for the lesser of
(i) Original Cost and (ii) Fair Market Value. If Fair Market Value was
determined at any time during the twelve-month period prior to such closing
date, the Fair Market Value as of such closing date shall be deemed to equal the
most recent determination of Fair Market Value during such twelve-month period
unless the Board, in its sole discretion, otherwise elects to recalculate the
Fair Market Value as of such closing date. Only to the extent necessary to
comply with Section 409A of the Code, with respect to Class B Shares received by
a Management Holder upon exercise of any Options, the provisions of this
Section 6(a)(i) shall cease to apply on the ten-year anniversary of the grant of
such Options to such Management Holder.

(ii) In the event that, prior to the consummation of a Qualified Public
Offering, a Management Holder’s employment is terminated other than as described
in Section 6(a)(i), then the Company (or at its option, any of its Subsidiaries)
shall have the right, but not the obligation, to repurchase all or any portion
of the Class B Shares held by such Management Holder (including any Class B
Shares received upon a distribution from any deferred compensation plan or any
Class B Share then issuable upon exercise of any Options held by such Management
Holder) in accordance with this Section 6 for Fair Market Value. If Fair Market
Value was determined at any time during the twelve-month period prior to such
closing date, the Fair Market Value as of such closing date shall be deemed to
equal the most recent determination of Fair Market Value during such
twelve-month period unless the Board, in its sole discretion, otherwise elects
to recalculate the Fair Market Value as of such closing date.

 

-23-



--------------------------------------------------------------------------------

(iii) From and after a Bankruptcy Event with respect to any Management Holder,
the Company (or at its option, any of its Subsidiaries) shall have the right,
but not the obligation, to repurchase all or any portion of the Class B Shares
held by such holder (including any Class B Shares received upon a distribution
of any deferred compensation plan or any Class B Share issuable upon exercise of
any Options held by any such Management Holder) in accordance with this
Section 6 for Fair Market Value.

(iv) Following the occurrence of any of the events set forth in Section 6(a)(i),
6(a)(ii), and 6(a)(iii) (each a “Repurchase Event”), the Company or any of its
Subsidiaries may exercise its right of repurchase (a “Call Right”) until the
date occurring ninety (90) days after the relevant Repurchase Event; provided,
however, that (A) with respect to Class B Shares acquired by a Management Holder
after such Repurchase Event (whether by exercise of Options, distribution of
Class B Shares from any equity compensation plan, deferred compensation plan or
otherwise), the Company or any of its Subsidiaries may exercise its right to
purchase such Class B Shares until the date occurring six (6) months after the
acquisition of such Class B Shares by such Management Holder, and (B) if the
termination of employment giving rise to a Repurchase Event is due to death or
Disability, the Company or any of its Subsidiaries may exercise its Call Right
with respect to such Management Holder until the date occurring 180 days after
such Repurchase Event.

(b) The Apollo Group Repurchase Right. The Company or a Subsidiary thereof shall
give written notice to the Apollo Group stating whether the Company or any
Subsidiary will exercise such Call Rights pursuant to clause (a) above. If such
notice states that the Company and its Subsidiaries will not exercise their Call
Right for all or a portion of the Class B Shares then subject thereto, the
Apollo Group shall have the right to purchase such Class B Shares not purchased
by the Company or its Subsidiaries on the same terms and conditions as the
Company and its Subsidiaries until the later of (i) the 30th day following the
receipt of such notice or (ii) such longer period as specified in subclauses
(A) and (B) of Section 6(a)(iv), if applicable.

(c) Closing. The closing of any purchase of Class B Shares, pursuant to this
Section 6 shall take place on a date designated by the Company, one of its
Subsidiaries, or the Apollo Group, as applicable, in accordance with the
applicable provisions of this Section 6; provided that, if necessary to avoid
liability accounting, the closing with respect to a Management Holder will be
deferred until such time as the applicable Management Holder has held the Class
B Shares for a period of at least six (6) months and one day. The Company, one
of its Subsidiaries, or the Apollo Group, as applicable, will pay for the Class
B Shares purchased by it pursuant to this Section 6 by delivery of a check or
wire transfer of funds, in exchange for the delivery by the Management Holder of
the certificates representing such Class B Shares, duly endorsed for transfer to
the Company, such Subsidiary or the Apollo Group, as applicable. The Company
shall have the right to record such purchase on its books and records without
the consent of the Management Holder, so long as such transaction is consistent
with the terms of this Agreement.

 

-24-



--------------------------------------------------------------------------------

(d) Restrictions on Repurchase. Notwithstanding anything to the contrary
contained in this Agreement, (i) all purchases of Class B Shares by the Company,
its Subsidiaries or the Apollo Group shall be subject to applicable restrictions
contained in any federal, state or non-U.S. law; (ii) if any such restrictions
prohibit or otherwise delay any purchase of Class B Shares which the Company,
the Subsidiaries thereof or the Apollo Group is otherwise entitled or required
to make pursuant to this Section 6, then the Company, the Subsidiaries thereof
and the Apollo Group shall have the option to make such purchases pursuant to
this Section 6 within thirty (30) days of the date that it is first permitted to
make such purchase under the laws and/or agreements containing such
restrictions; and (iii) the Company and its Subsidiaries shall not be obligated
to effectuate any transaction contemplated by this Section 6 if such transaction
would violate the terms of any restrictions imposed by agreements evidencing the
indebtedness of the Company or any of its Subsidiaries. In the event that any
Class B Shares are sold by a Holder pursuant to this Section 6, the Holder, and
such Holder’s successors, assigns or representatives, will take all reasonable
steps necessary and desirable to obtain all required third-party, governmental
and regulatory consents and approvals with respect to such Holder and take all
other actions necessary and desirable to facilitate consummation of such sale in
a timely manner. For the avoidance of doubt, in the event a repurchase is
delayed pursuant to the terms of this Section 6(d), the determination date for
purposes of determining the Fair Market Value shall be the date on which the
closing date of the purchase of the applicable shares would have occurred but
for the delay.

(e) Withholdings. The Company may withhold from any amounts payable under this
Agreement such federal, state, local or foreign taxes as shall be required to be
withheld pursuant to any applicable law or regulation, or may permit a Holder to
elect to pay the Company any such required withholding taxes. If such Holder so
elects, the payment by such Holder of such taxes shall be a condition to the
receipt of amounts payable to such Holder under this Agreement. The Company
shall, to the extent permitted or required by law, have the right to deduct any
such taxes from any payment otherwise due to such Holder.

Section 7. The Board.

(a) As of the Closing, the Board will consist of one member, and may be
increased or decreased in size from time to time; provided, that the Board will
consist of at least one member at all times, in accordance with the Company’s
Certificate of Incorporation (the “Articles”) and By-Laws (the “By-Laws”) (each
such member of the Board, a “Director”), all of whom shall be designated for
election or appointment by VoteCo (each a “Class A Director”). Each directors
shall serve for the time periods set forth in the Articles) or the By-Laws.
VoteCo shall have the right to designate the Class A Directors for so long as
VoteCo continues to own all Class A Shares.

(b) Any action and resolution by the Board shall require the affirmative vote of
a majority of the full Board; provided, that any and all of the business and
affairs of the Company shall be managed under the direction of the Board. In
addition to the powers and authorities granted hereunder specifically conferred
upon the Board, authority and power to exercise all powers of the Company
pursuant to this Agreement or otherwise and do all lawful acts and things as are
not by applicable law, the Company organizational documents or this Agreement
expressly required to be exercised or done by the Holders or any of them is
hereby

 

-25-



--------------------------------------------------------------------------------

expressly conferred upon the Board. The Company shall commence or effectuate any
Public Offering only with the approval of the Board. All actions that require
the approval of the voting stockholders of the Company shall be adopted by a
resolution of holders representing a majority of the Class A Shares then
outstanding.

Section 8. Class B Shares Consent Rights. Without limiting the generality of
Section 7(b), VoteCo shall be entitled to vote on all matters expressly required
to be voted on by the stockholders of the Company and the Class B Holders shall
have no right to vote on any matter to be voted on by the stockholders of the
Company (including, without limitation, any election, removal and replacement of
the directors of the Company) and the Class B Shares shall not be included in
determining the number of shares voting or entitled to vote on such matters,
except that with respect to the amending of or waiving certain provisions in
this Agreement, the written consent of the Apollo Holder shall be required in
addition to the written consents of the Company and VoteCo as described in
Section 12(e) of this Agreement.

Section 9. Voting Agreement.

(a) No Proxies for or Encumbrances on Holders’ Shares. Except pursuant to the
terms of this Agreement, during the Term and prior to a Qualified Public
Offering, no Holder shall, without the prior written consent of VoteCo and
Apollo Management VIII, L.P., directly or indirectly, (i) grant any proxies
(other than pursuant to Section 9(a) above) or enter into any voting trust or
other agreement or arrangement with respect to the voting of any shares of
Common Stock held by such Holder or (ii) except as permitted pursuant to
Section 2 or Section 3, sell, assign, transfer, encumber or otherwise dispose
of, or enter into any contract, option or other arrangement or understanding
with respect to the direct or indirect sale, assignment, transfer, encumbrance
or other disposition of, the Class B Shares or Options of any such Holder.

Section 10. Restrictive Covenants.

(a) Non-Solicitation; Non-Competition. Each Management Holder shall be bound by
the non-competition and non-solicitation provisions contained in this
Section 10(a), except that if any Management Holder is a party to a
subscription, employment or other agreement with the Company or any of its
Subsidiaries which contains non-compete and non-solicitation provisions, such
Management Holder shall only be bound by the non-compete and non-solicitation
provisions contained in such other agreement and shall not be bound by the
provisions of this Section 10.

(i) Non-Solicitation. During the period commencing on the date hereof and ending
on the date of the one-year anniversary of the Management Holder’s termination
of employment for any reason (such period, the “Restricted Period”), the
Management Holder shall not directly or indirectly (i) induce or attempt to
induce any employee, consultant or independent contractor of the Company or any
Affiliate of the Company (collectively, the “Affiliated Entities” and each such
entity an “Affiliated Entity”) to leave the Company or such Affiliated Entity,
or in any way interfere with the relationship between the Company or any such
Affiliated Entity, on the one hand, and any employee or independent contractor
thereof, on the other hand, (ii) hire any person

 

-26-



--------------------------------------------------------------------------------

who is an employee or independent contractor of the Company or any Affiliated
Entity until twelve (12) months after such individual’s relationship with the
Company or such Affiliated Entity has been terminated for any reason or
(iii) induce or attempt to induce any customer (including former customers who
were customers at any time during the three-year period immediately prior to
such inducement or attempted inducement), supplier, licensee or other business
relation of the Company or any subsidiary of the Company to cease doing business
with the Company or such subsidiary, or in any way interfere with the
relationship between any such customer, supplier, licensee or business relation,
on the one hand, and the Company or any subsidiary, on the other hand.

(b) Non-Competition. Each Management Holder acknowledges that, in the course of
his employment with the Company and/or its Subsidiaries and their predecessors,
he has become familiar, or will become familiar, with the Company’s and its
Subsidiaries’ and their predecessors’ trade secrets and with other confidential
information concerning the Company, its Subsidiaries and their respective
predecessors and that his services have been and will be of special, unique and
extraordinary value to the Company and its Subsidiaries. Therefore, each
Management Holder agrees that, during the Restricted Period, such Management
Holder shall not, within any jurisdiction or marketing area in which the Company
or any of its Subsidiaries is doing business or intends to do business at any
time during such Management Holder’s employment with the Company and its
affiliates or during the six-month period following the termination of such
employment, directly or indirectly, own, manage, operate, control, be employed
or retained by (whether as an employee, consultant, independent contractor or
otherwise, and whether or not for compensation), participate in the ownership,
management, operation or control of, or otherwise render services to or engage
in, any business that engages in any line of business conducted by the Company
or any of its Subsidiaries at any time during such Management Holder’s
employment with the Company and its affiliates or during the six-month period
following the termination of such employment; provided, that ownership of
securities of 2% or less of any publicly traded class of securities of a public
company shall not violate this paragraph.

(c) Non-Disclosure; Non-Use of Confidential Information. Each Management Holder
shall not disclose or use at any time, either during his employment with the
Company and its Affiliates or thereafter, any Confidential Information of which
the Management Holder is or becomes aware, whether or not such information is
developed by him, except to the extent that such disclosure or use is directly
related to and required by such Management Holder’s performance in good faith of
duties assigned to such Management Holder by the Company. Each Management Holder
shall take all appropriate steps to safeguard Confidential Information in his
possession and to protect it against disclosure, misuse, espionage, loss and
theft. Each Management Holder shall deliver to the Company at the termination of
his employment with the Company and its Affiliates, or at any time the Company
may request, all memoranda, notes, plans, records, reports, computer tapes and
software and other documents and data (and copies thereof) relating to the
Confidential Information or the Work Product (as hereinafter defined) of the
business of the Company or any of its Affiliates that the Management Holder may
then possess or have under his control. The non-disclosure and non-use of
Confidential Information obligations pursuant to this Section 10(c) shall
survive the termination of each Management Holder’s employment with the Company
and its Affiliates. This foregoing does not limit any other non-disclosure or
confidentiality obligation otherwise applicable to such Management Holder.

 

-27-



--------------------------------------------------------------------------------

(d) Proprietary Rights. The Management Holder recognizes that the Company and
its Affiliates possess a proprietary interest in all Confidential Information
and Work Product and have the exclusive right and privilege to use, protect by
copyright, patent or trademark, or otherwise exploit the processes, ideas and
concepts described therein to the exclusion of the Management Holder, except as
otherwise agreed between the Company and the Management Holder in writing. The
Management Holder expressly agrees that any Work Product made or developed by
the Management Holder or the Management Holder’s agents or Affiliates during the
course of the Management Holder’s employment, including any Work Product which
is based on or arises out of Work Product, shall be the property of an inure to
the exclusive benefit of the Company and its Affiliates. The Management Holder
further agrees that all Work Product developed by the Management Holder (whether
or not able to be protected by copyright, patent or trademark) during the course
of such Management Holder’s employment, or involving the use of the time,
materials or other resources of the Company or any of its Affiliates, shall be
promptly disclosed to the Company and shall become the exclusive property of the
Company, and the Management Holder shall execute and deliver any and all
documents necessary or appropriate to implement the foregoing.

Section 11. Notices.

All notices, demands and other communications to be given or delivered under or
by reason of the provisions of this Agreement shall be in writing and shall be
deemed to have been given (a) when personally delivered, (b) when transmitted
via telecopy (or other facsimile device) to the number set out below if the
sender on the same day sends a confirming copy of such notice by a recognized
overnight delivery service (charges prepaid), (c) the day following the day
(except if not a business day then the next business day) on which the same has
been delivered prepaid to a reputable national overnight air courier service,
(d) the third (3rd) business day following the day on which the same is sent by
certified or registered mail, postage prepaid or (e) the day on which the same
is sent via e-mail and has been confirmed via telephone. Notices, demands and
communications, in each case to the respective parties, shall be sent to the
applicable address set forth below, unless another address has been previously
specified in writing:

 

-28-



--------------------------------------------------------------------------------

If to the Company: AP Gaming Holdco, Inc. c/o Apollo Management VIII, L.P. 9
West 57th St. New York, New York 10019 Attention:    David Sambur Email:   
sambur@apollolp.com Attention:    Laurie Medley Email:    lmedley@apollolp.com
Telephone:    212-515-3484 Facsimile:    646-390-1501 with a copy (which shall
not constitute notice) to: Wachtell, Lipton, Rosen & Katz 51 West 52nd Street
New York, New York 10019 Attention:    Benjamin M. Roth, Esq. Email:   
BMRoth@wlrk.com Telephone:    (212) 403-1378 Facsimile:    (212) 403-2378 If to
the Apollo Group:

Apollo Gaming Holdings, L.P.

c/o Apollo Management VIII, LP

9 West 52nd Street, 43rd Floor New York, New York 10019 Attention:    David
Sambur Email:    sambur@apollolp.com Attention:    Laurie Medley Email:   
lmedley@apollolp.com Telephone:    212-515-3484 Facsimile:    646-390-1501 with
a copy (which shall not constitute notice) to: Wachtell, Lipton, Rosen & Katz 51
West 52nd Street New York, New York 10019 Attention:    Benjamin M. Roth, Esq.
Email:    BMRoth@wlrk.com Telephone:    (212) 403-1378 Facsimile:    (212)
403-2378

 

-29-



--------------------------------------------------------------------------------

If to any Management Holder: to the address set forth with respect to such
Management Holder in the Company’s records.

The Company, any Holder or any spouse or legal representative of a Holder may
effect a change of address for purposes of this Agreement by giving notice of
such change to the Company, and the Company shall, upon the request of any party
hereto, notify such party of such change in the manner provided herein. Until
such notice of change of address is properly given, the addresses set forth in
this Section 11 shall be effective for all purposes.

Section 12. Miscellaneous Provisions.

(a) THIS AGREEMENT WILL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF DELAWARE, WITHOUT GIVING EFFECT TO ANY CHOICE OF LAW OR
CONFLICTING PROVISION OR RULE THAT WOULD CAUSE THE LAWS OF ANY JURISDICTION
OTHER THAN THE STATE OF DELAWARE TO BE APPLIED. IN FURTHERANCE OF THE FOREGOING,
THE INTERNAL LAW OF THE STATE OF DELAWARE WILL CONTROL THE INTERPRETATION AND
CONSTRUCTION OF THIS AGREEMENT, EVEN IF UNDER SUCH JURISDICTION’S CHOICE OF LAW
OR CONFLICT OF LAW ANALYSIS, THE SUBSTANTIVE LAW OF SOME OTHER JURISDICTION
WOULD ORDINARILY APPLY.

(b) BECAUSE DISPUTES ARISING IN CONNECTION WITH COMPLEX FINANCIAL TRANSACTIONS
ARE MOST QUICKLY AND ECONOMICALLY RESOLVED BY AN EXPERIENCED AND EXPERT PERSON
AND THE PARTIES WISH APPLICABLE STATE AND FEDERAL LAWS TO APPLY (RATHER THAN
ARBITRATION RULES), THE PARTIES DESIRE THAT THEIR DISPUTES BE RESOLVED BY A
JUDGE, APPLYING SUCH APPLICABLE LAWS. THEREFORE, TO ACHIEVE THE BEST COMBINATION
OF THE BENEFITS OF THE JUDICIAL SYSTEM, THE PARTIES HERETO WAIVE ALL RIGHT TO
TRIAL BY JURY IN ANY ACTION, SUIT OR PROCEEDING BROUGHT TO ENFORCE OR DEFEND ANY
RIGHT OR REMEDIES UNDER THIS AGREEMENT OR ANY DOCUMENTS ENTERED INTO IN
CONNECTION WITH THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREIN.

(c) Whenever the context requires, the gender of all words used herein shall
include the masculine, feminine and neuter, and the number of all words shall
include the singular and plural.

(d) This Agreement shall be binding upon the Company, the Partnership (the
Apollo Holder), VoteCo, the Management Holders, any other Holders, any spouses
of individual Holders, and their respective heirs, executors, administrators and
permitted successors and assigns.

(e) This Agreement may be amended or waived from time to time by an instrument
in writing signed by the Company, the Apollo Holder and VoteCo; provided,
however, that (x) if an amendment or waiver would materially disproportionately
adversely

 

-30-



--------------------------------------------------------------------------------

affect the rights or obligations of the Management Holders as a group relative
to the Apollo Holder, such instrument in writing shall also require the
signatures of Management Holders who hold at least a majority of the outstanding
Class B Shares owned by all Management Holders as of the date of such amendment
or waiver and (y) Section 7 and the definitions used therein may not be amended
without the prior written consent of all holders of Class A Shares.
Notwithstanding the foregoing, if the Company issues a new class of capital
stock, the Company may in good faith amend the terms of this Agreement to
reflect such issuance and apply the terms of this Agreement to such new class of
capital stock; provided, however, that (x) if such issuance would materially
disproportionately adversely affect the rights or obligations of the Management
Holders as a group relative to the Apollo Holder, such instrument in writing
shall also require the signatures of Management Holders who hold at least a
majority of the outstanding Class B Shares owned by all Management Holders as of
the date of such amendment or waiver and (y) Section 7 and the definitions used
therein may not be amended without the prior written consent of all holders of
Class A Shares.

(f) This Agreement shall terminate automatically upon the earlier to occur of:
(i) the dissolution of the Company (unless the Company continues to exist after
such dissolution as a limited liability company or in another form, whether
incorporated in Delaware or in another jurisdiction), (ii) consummation of a
Qualified Public Offering or (iii) the consummation of a Majority Disposition;
provided, however, that if Registrable Securities have been registered pursuant
to Sections 4 or 5 hereof prior to such termination, Section 5(g) shall survive
such termination.

(g) Any Holder who disposes of all of his, her or its Class B Shares in
conformity with the terms of this Agreement shall have no further rights
hereunder other than rights to indemnification under Section 5, if applicable
(it being understood and agreed, for the avoidance of doubt, that the
obligations and restrictions under Section 10 hereof shall continue to apply to
a Management Holder after such disposition in accordance with the terms of
Section 10).

(h) The spouses of the individual Holders are fully aware of, understand and
fully consent and agree to the provisions of this Agreement and its binding
effect upon any community property interests or similar marital property
interests in the Class B Shares or other Company securities they may now or
hereafter own, and agree that the termination of their marital relationship with
any Holder for any reason shall not have the effect of removing any Class B
Shares or other securities of the Company otherwise subject to this Agreement
from the coverage of this Agreement and that their awareness, understanding,
consent and agreement are evidenced by their signing this Agreement.
Furthermore, each individual Holder agrees to cause his or her spouse (and any
subsequent spouse) to execute and deliver, upon the request of the Company, a
counterpart of this Agreement, or an Adoption Agreement substantially in the
form of Exhibit A or in a form satisfactory to the Company.

(i) Each party to this Agreement acknowledges that a remedy at law for any
breach or attempted breach of this Agreement will be inadequate, agrees that
each other party to this Agreement shall be entitled to specific performance and
injunctive and other equitable relief in case of any such breach or attempted
breach and further agrees to waive (to the extent legally permissible) any legal
conditions required to be met for the obtaining of any such injunctive or other
equitable relief (including posting any bond in order to obtain equitable
relief).

 

-31-



--------------------------------------------------------------------------------

(j) This Agreement may be executed simultaneously in two or more counterparts,
any one of which need not contain the signatures of more than one party, but all
such counterparts taken together will constitute one and the same agreement. It
shall not be necessary in making proof of this Agreement to produce or account
for more than one such counterpart. The failure of any Holder to execute this
Agreement does not make it invalid as against any other Holder.

(k) Whenever possible, each provision of this Agreement will be interpreted in
such manner as to be effective and valid under applicable law, but if any
provision of this Agreement is held to be invalid, illegal or unenforceable in
any respect under any applicable law or rule in any jurisdiction, such
invalidity, illegality or unenforceability will not affect any other provision
or any other jurisdiction, and such invalid, illegal or otherwise unenforceable
provisions shall be null and void as to such jurisdiction. It is the intent of
the parties, however, that any invalid, illegal or otherwise unenforceable
provisions be automatically replaced by other provisions which are as similar as
possible in terms to such invalid, illegal or otherwise unenforceable provisions
but are valid and enforceable to the fullest extent permitted by law.

(l) Each party hereto shall do and perform or cause to be done and performed all
such further acts and things and shall execute and deliver all such other
agreements, certificates, instruments, and other documents as any other party
hereto reasonably may request in order to carry out the provisions of this
Agreement and the consummation of the transactions contemplated hereby.

(m) The parties to this Agreement agree that jurisdiction and venue in any
action brought by any party hereto pursuant to this Agreement shall exclusively
and properly lie in the Delaware Chancery Court located in Wilmington, Delaware,
or (in the event that such court denies jurisdiction) any federal or state court
located in the State of Delaware. By execution and delivery of this Agreement
each party hereto irrevocably submits to the jurisdiction of such courts for
himself and in respect of his property with respect to such action. The parties
hereto irrevocably agree that venue for such action would be proper in such
court, and hereby waive any objection that such court is an improper or
inconvenient forum for the resolution of such action. The parties further agree
that the mailing by certified or registered mail, return receipt requested, of
any process required by any such court shall constitute valid and lawful service
of process against them, without necessity for service by any other means
provided by statute or rule of court.

(n) No course of dealing between the Company, its Subsidiaries, and the Holders
(or any of them) or any delay in exercising any rights hereunder will operate as
a waiver of any rights of any party to this Agreement. The failure of any party
to enforce any of the provisions of this Agreement will in no way be construed
as a waiver of such provisions and will not affect the right of such party
thereafter to enforce each and every provision of this Agreement in accordance
with its terms.

 

-32-



--------------------------------------------------------------------------------

(o) Except as otherwise expressly provided herein, this Agreement sets forth the
entire agreement of the parties hereto as to the subject matter hereof and
supersedes all previous agreements among all or some of the parties hereto,
whether written, oral or otherwise, as to such subject matter. Unless otherwise
provided herein, any consent required by the Company may be withheld by the
Company in its sole discretion.

(p) Except as otherwise expressly provided herein, no Person not a party to this
Agreement, as a third party beneficiary or otherwise, shall be entitled to
enforce any rights or remedies under this Agreement.

(q) If, and as often as, there are any changes in the Common Stock by way of
stock split, stock dividend, combination or reclassification, or through merger,
consolidation, reorganization or recapitalization, or by any other means,
appropriate adjustment shall be made in the provisions of this Agreement, as may
be required, so that the rights, privileges, duties and obligations hereunder
shall continue with respect to the Common Stock as so changed.

(r) No officer or director of the Company shall be personally liable to the
Company or any Holder as a result of any acts or omissions taken under this
Agreement in good faith.

(s) In the event of any amendment or material waiver of this Agreement, the
Company shall provide the Holders with a written notice of such amendment or
waiver, with such notice conforming to the requirements set forth in Section 11
above. A copy of this Agreement and of all amendments hereto shall be filed and
maintained at the principal offices of the Company.

(t) In the event additional shares of Class B Shares are issued by the Company
to a Holder at any time during the term of this Agreement, either directly or
upon the exercise or exchange of securities of the Company exercisable for or
exchangeable into Class B Shares, such additional Class B Shares, as a condition
to their issuance, shall become subject to the terms and provisions of this
Agreement.

(u) Notwithstanding anything to the contrary contained herein, but subject to
Section 3, the Apollo Group may assign its rights or obligations, in whole or in
part, under this Agreement to one or more of its Affiliates.

*  *  *  *  *

 

-33-



--------------------------------------------------------------------------------

This Agreement is executed by the Company and by each Holder and spouse of each
Holder to be effective as of the date first above written.

 

AP GAMING HOLDCO, INC. By:   LOGO [g721583ex10_1pg034a.jpg] Name:   David Lopez
Title:   Chief Executive Officer and President APOLLO GAMING HOLDINGS, L.P.  
    By:    Apollo Gaming Holdings GP, LLC,  

      its general partner

By:   LOGO [g721583ex10_1pg034c.jpg] Name:   David B. Sambur Title:   Chief
Executive Officer, President, Treasurer and Secretary AP GAMING VOTECO, LLC By:
  LOGO [g721583ex10_1pg034b.jpg] Name:   Marc Rowan Title:   Member By:   LOGO
[g721583ex10_1pg034d.jpg] Name:   David B. Sambur Title:   Member

 

[Signature Page to AP Gaming Holdco, Inc. Securityholders Agreement]



--------------------------------------------------------------------------------

This Agreement is executed by the Company and by each Holder and spouse of each
Holder to be effective as of the date first above written.

 

  LOGO [g721583ex10_1pg034e.jpg]  

 

  Name of Holder:   David Lopez   LOGO [g721583ex10_1pg034f.jpg]  

 

  Name of Spouse:   Lisa Lopez

 

[Signature Page to AP Gaming Holdco, Inc. Securityholders Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

ADOPTION AGREEMENT

This Adoption Agreement (“Adoption”) is executed pursuant to the terms of the
Securityholders Agreement dated as of the Original Issue Date, a copy of which
is attached hereto (the “Securityholders Agreement”), by the transferee or the
recipient of an issuance by the Company, as applicable, (“Transferee”) executing
this Adoption. By the execution of this Adoption, the Transferee agrees as
follows:

1. Acknowledgement. Transferee acknowledges that Transferee is acquiring certain
Class B Shares of AP Gaming Holdco, Inc., a Delaware corporation (the
“Company”), subject to the terms and conditions of the Securityholders
Agreement, among the Company, Apollo Gaming Holdings, L.P. and the Holders party
thereto. Capitalized terms used herein without definition are defined in the
Securityholders Agreement and are used herein with the same meanings set forth
therein.

2. Agreement. Transferee (i) agrees that the Class B Shares acquired by
Transferee, and certain other Class B Shares that may be acquired by Transferee
in the future, shall be bound by and subject to the terms of the Securityholders
Agreement, pursuant to the terms thereof, (ii) hereby adopts the Securityholders
Agreement with the same force and effect as if he or it were originally a party
thereto and (iii) agrees that Transferee shall be deemed to be a [insert
“Management Holder” or “Holder,” as applicable] for purposes of the
Securityholders Agreement.

3. Notice. Any notice required as permitted by the Securityholders Agreement
shall be given to Transferee at the address listed below Transferee’s signature.

4. Law. THIS ADOPTION WILL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF DELAWARE, WITHOUT GIVING EFFECT TO ANY CHOICE OF LAW OR
CONFLICTING PROVISION OR RULE (WHETHER OF THE STATE OF DELAWARE OR ANY OTHER
JURISDICTION) THAT WOULD CAUSE THE LAWS OF ANY JURISDICTION OTHER THAN THE STATE
OF DELAWARE TO BE APPLIED. IN FURTHERANCE OF THE FOREGOING, THE INTERNAL LAW OF
THE STATE OF DELAWARE WILL CONTROL THE INTERPRETATION AND CONSTRUCTION OF THIS
ADOPTION, EVEN IF UNDER SUCH JURISDICTION’S CHOICE OF LAW OR CONFLICT OF LAW
ANALYSIS, THE SUBSTANTIVE LAW OF SOME OTHER JURISDICTION WOULD ORDINARILY APPLY.

5. Joinder. The spouse of the undersigned Transferee, if applicable, executes
this Adoption to acknowledge its fairness and that it is in such spouse’s best
interest, and to bind such spouse’s community interest, if any, in the Class B
Shares and other securities referred to above and in the Securityholders
Agreement, to the terms of the Securityholders Agreement.

 

Exhibit A-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Adoption Agreement as of
the date written below.

 

Date:                 ,                        [NAME]     By:  

 

    Name:  

 

    Title:  

 

    Address for Notices:

 

Exhibit A-2